Citation Nr: 1109438	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the Veteran's service-connected disabilities.

4.  Entitlement to service connection for a right leg disorder, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team), which denied entitlement to the benefits sought on appeal.  The RO in New Orleans, Louisiana, has since assumed jurisdiction, and that office forwarded the appeal to the Board.

In support of his claim, the Veteran testified at the RO's office in New Orleans, Louisiana, at a videoconference hearing held before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is currently of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the most recent treatment records from the Alexandria, Louisiana, VA Medical Center (VAMC) are dated from January 2007.  All pertinent treatment records since this date should be obtained and added to the claims file.

Second, the Board has carefully examined the June 2007 and October 2007 VA compensation examinations conducted for the purpose of assessing the nature and etiology of the Veteran's lumbar spine disorder, bilateral knee disorder, bilateral hip disorder, and right leg disorder.  The Board finds that these examinations are inadequate for rating purposes, and thus the Veteran must be afforded a new VA examination(s) to determine the nature and etiology of these disorders.  Specifically, the June 2007 and October 2007 VA examiners did not address all of the Veteran's service-connected disabilities in forming their nexus opinion.  The VA examiners only addressed the Veteran's service-connected heel disability.  At his March 2010 Board hearing, the Veteran testified that the disorders currently on appeal were due to all of his service-connected disabilities, and not just his service-connected heel disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Therefore, the Board finds that the Veteran must be afforded a new VA examination(s) to determine the nature and etiology of his lumbar spine disorder, bilateral knee disorder, bilateral hip disorder, and right leg disorder, to include whether these disorders are secondary to any of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Alexandria, Louisiana, VAMC since January 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the Veteran whether he has recently been treated by any private providers for the disabilities currently on appeal, and obtain a list of those providers.  Obtain any available records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the Veteran's lumbar spine disorder, bilateral knee disorder, bilateral hip disorder, and right leg disorder.  The Board requests that the Veteran be scheduled with a VA examiner(s) who did not conduct the October 2007 and June 2007 VA examinations.

First, the VA examiner(s) should determine the current nature of the Veteran's:
	a)  lumbar spine disorder (to include degenerative disc 	disease and degenerative facet disease);
	b)  bilateral knee disorder (to include degenerative 	arthritis);
	c)  bilateral hip disorder; and,
	d)  right leg disorder (to include radiculopathy and 	diabetic neuropathy).

In regards to each body part, the examiner(s) should identify and diagnose all residuals of the disorders, to include muscle, orthopedic, and neurological.  
Second, the VA examiner(s) should determine the etiology of the Veteran's:
	a)  lumbar spine disorder (to include degenerative disc 	disease and degenerative facet disease);
	b)  bilateral knee disorder (to include degenerative 	arthritis);
	c)  bilateral hip disorder; and,
	d)  right leg disorder (to include radiculopathy and 	diabetic neuropathy).

For each disorder, the examiner(s) is requested to review all pertinent records associated with the claims file, particularly the service treatment records (STRs), and offer comments and opinions addressing whether it is at least as likely as not (50 percent or greater probability) that the disorder is directly related to the Veteran's active military service.

The VA examiner(s) should also address whether it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to or permanently aggravated by any of the Veteran's service-connected disabilities.  The Veteran is currently service-connected for the following disabilities: (1) loss of 80 percent of the left heel with involvement of the muscles; (2) type II (non insulin-dependent) diabetes mellitus; (3) shell fragment wound of the Muscle Group IX; (4) residuals of a shell fragment wound to the left thigh and leg with crepitation of the left knee; and, (5) residual scar from a shell fragment wound to the right leg.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s).  The examiner(s) is asked to consider the Veteran's lay statements and provide information about the etiologies in light of those statements and a review of the information in the claims folder.  

If the examiner(s) determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.
5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


